Mb. Justice Wole
delivered the opinion of the Court.
The fiscal appeals from a judgment of the district court granting a motion for nonsuit and discharging the defendant. The act permitting appeals to this court provides:
“An appeal may be taken by The People:
“1. From an order setting aside the information;
“2. From a judgment for the defendant on a demurrer to. the information;
“3. From an order granting a new trial;
“4. From an order arresting judgment;
“5. From an order made after judgment, affecting the substantial rights of the people;
‘ ‘ 6. From an order of the court directing the jury to find for the defendant.” Section 348 of the Code of Criminal Procedure.
The matter of an appeal is a pure concession by the Legislature and must be specifically granted. We do not think that an order granting a nonsuit and thus setting free the defendant may be revised on appeal. People v. Allen, 17 P.R.R. 36; People v. Martínez, 15 P.R.R. 725; People v. Caquias, 7 P.R.R. 559. Therefore, it is unnecessary to decide the question as to whether or not the defendant w.as a second offender.
The appeal must be dismissed.